Citation Nr: 1202069	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  07-04 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

S. Heneks, Counsel


INTRODUCTION

The Veteran served on active duty from July 1947 to August 1947 and then again from January 1948 to January 1953.  The Veteran died in May 2005.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied the benefit sought on appeal.  

In January 2009, the appellant presented testimony at a hearing conducted at the Huntington RO before a Decision Review Officer (DRO).  In June 2010, the appellant presented testimony at a personal hearing conducted at the Huntington RO before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  Transcripts of these hearings are in the Veteran's claims folder.

In December 2010, the Board remanded for further development.  Additionally, the Board concluded that clarification is necessary to address the appellant's claim for "100 percent disability posthumously."  As previously stated, her claim for accrued benefits was denied in a February 2009 rating decision and the appeal period has expired.  However, the Board notes that the appellant did submit the June 2008 Form 21-534 and requested entitlement to DIC.  Although DIC may be granted where the cause of a Veteran's death is service-connected (DIC under 38 U.S.C.A. § 1310), it may also be granted where the Veteran had a total disability rating in effect for 10 years or more or where, but for a clear and unmistakable error in a rating decision made during his lifetime, would have had a total disability rating in effect for 10 years or more (DIC under 38 U.S.C.A. § 1318).  Entitlement to DIC under section 1318 has not been addressed by the RO.  The Board concludes that the RO should ask the appellant whether she intended to file a claim for DIC under 38 U.S.C.A. § 1318.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In December 2010, the Board remanded for an opinion that addresses 38 C.F.R. 
§ 3.312(c)(3); i.e. service-connected disabilities or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there was resulting debilitating effects and general impairment of health to the extent that would render the person less capable of resisting the effects of either disease or injury primarily causing death.  Although the March 2011 VA examiner provided a clear and well supported opinion regarding the relationship between peptic ulcer disease and coronary disease, the examiner did not address whether the Veteran's service-connected subtotal gastric resection was a contributory cause of death.  

The term "contributory cause of death" means one inherently not related to the principal cause; which contributed substantially or materially to cause death; which combined to cause death; or which aided or lent assistance to the production of death.  It is not sufficient that a disorder, may have casually shared in producing death, but rather there must be a causal connection.  38 C.F.R. § 3.312(c).  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3).  There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of co-existing conditions, but, even in such cases, there is for consideration whether there may be reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerate death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

The Board concludes that as the service-connected subtotal gastric resection was rated as 60 percent disabling since 1971, an examiner should answer whether service-connected subtotal gastric resection was a contributory cause of death; i.e. one that affecting vital organs and is unrelated to the primary cause (ASCVD), from the viewpoint of whether there were resulting debilitating effects and general impairment of health from the service-connected subtotal gastric resection to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury primarily causing death (ASCVD).  The examiner should also answer whether there is a reasonable basis for holding that the Veteran's service-connected subtotal gastric resection was of such severity as to have a material influence in accelerating his death.  The examiner should address whether service-connected subtotal gastric resection affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c).

Additionally, after the August 2011 supplemental statement of the case (SSOC), the Board received a response from the appellant in September 2011.  In that response, the appellant indicated that the Veteran received treatment for stomach bleeding at B.G.H. in Florida and at a hospital in Rochester, New York in the late 1960s.  She did not know the dates for this hospitalization or how to get them.  The appellant added that the Veteran was hospitalized in 1976 at W.H. in Texarkana, Texas for stomach bleeding.

The Board concludes that as the appellant has identified additional private treatment records in connection with her claim, she should be afforded an opportunity to submit a release for them.  38 C.F.R. § 3.159(c)(1).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the appellant to submit releases for VA to obtain private treatment records as identified in her September 2011 statement.  Specifically, the appellant indicated that the Veteran received treatment for stomach bleeding at B.G.H. in Florida; at a hospital in Rochester, New York in the late 1960s; and in 1976 at W.H. in Texarkana, Texas for stomach bleeding.  (The Board is using initials to protect the identity of the Veteran and appellant.  In all correspondence to the appellant the full names of the private facilities should be used as identified in her September 2011 statement in order to aid her in identifying any records.)

2.  The Veteran's claims file should be forwarded to an appropriate VA medical examiner for review.  The examiner is requested to review all pertinent records associated with the claims file, including his service treatment records, post-service treatment records, January 2009 VA opinion, March 2011 VA opinion and to comment as to whether it was at least as likely as not that the Veteran's service-connected disability (subtotal gastric resection) was a contributory cause of his death.  

The Board is particularly interested in an explanation/discussion as to whether the Veteran's service-connected subtotal gastric resection rated as 60 percent disabling since 1971 affected the Veteran's vital organs and was unrelated to his primary cause of death (ASCVD).  This question should be answered from the viewpoint of whether there were resulting debilitating effects and general impairment of health from the service-connected subtotal gastric resection to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury primarily causing death (ASCVD).  The examiner should also answer whether there is a reasonable basis for holding that the Veteran's service-connected subtotal gastric resection was of such severity as to have a material influence in accelerating his death.  The examiner should address whether service-connected subtotal gastric resection affected a vital organ and was of itself of a progressive or debilitating nature.  

(The term "contributory cause of death" means one inherently not related to the principal cause; which contributed substantially or materially to cause death; which combined to cause death; or which aided or lent assistance to the production of death.  It is not sufficient that a disorder, may have casually shared in producing death, but rather there must be a causal connection.)

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the appellant and her representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



